Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 1 of 21




 Exhibit 2
     Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 2 of 21




                              Declaration of William G. Peterson



        Pursuant to 28 U.S.C. § 1746, I, William G. Peterson, hereby declare as follows:

        1.      I am over the age of 21, and am an attorney, recently retired, but still licensed to

practice in the State of Utah. I began my legal career shortly after graduating from law school in

1993, and have practiced in, and am a member of the bars of, the states of California, New York

and Utah. Except where the context suggests to the contrary, I have personal knowledge of the

facts stated herein.


        2.      Prior to my retirement, I had an “of counsel” relationship with the Skousen Law

Firm, LLP (the “Skousen Firm”). In the course of my working relationship with the Skousen

Firm I had the opportunity to interact on a limited basis with Rick Koerber. Mr. Koerber

performed a number of tasks in support of cases I worked on.


        3.      Specifically, I recall reviewing an editing a draft of a substantial complaint that

Mr. Koerber prepared for a case that was filed in Utah State Court. I also recall reviewing and

editing portions of at least one, and possibly two, legal briefs or major portions of briefs,

prepared by Mr. Koerber.


        4.      In one case, Mr. Koerber attended a client meeting with me and attorney Russell

Skousen. Mr. Koerber participated in the client interview, and also in a post-interview strategy

conference with me and attorney Skousen.
    Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 3 of 21




         5.     I also recall giving legal research assignments to Mr. Koerber in several different

cases.    The work product prepared by Mr. Koerber consisted of research memos, draft

arguments, or cases citations and summaries, depending upon the need in the particular case.


         6.     It is my opinion that Mr. Koerber’s legal research and writing skills and his legal

reasoning are significantly advanced for a non-attorney. I am not qualified to state how long Mr.

Koerber has worked at honing his skills as a legal researcher and writer. However, based upon

my interactions with Mr. Koerber, and my review of his work product, I consider his research,

analysis and written work to be better than any paralegal, any law student, and several of the

attorneys that I have worked with during my career.


         I declare under penalty of perjury that the foregoing is true and correct.


         Executed on June 27, 2019.


                                                       /s/ William G. Peterson

                                                       William G. Peterson
     Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 4 of 21



                                   Declaration of Bret Whipple



       I, Bret Whipple, declare as follows:

       1.      I have been a licensed attorney in the States of Nevada and Arizona since 1996. I

have personally represented clients in 90 trials. In approximately 2016-2017, I was retained to

represent Mr. Cliven Bundy in the case brought against him and his co-defendants by federal

prosecutors.

       2.      In my work for Mr. Bundy, I met Rick Koerber, who at that time was a paralegal

for Morgan Philpot but also performed work for the other defense teams involved. With the

exception of maybe one or two meetings, I observed how Mr. Koerber attended every defense

meeting with the legal teams of other defendants charged in the case. I would estimate that I

spent hundreds of hours in that case either consulting with Mr. Koerber or reviewing Mr.

Koerber’s work product. Mr. Koerber brought a depth of factual and legal knowledge to the case

that was instrumental in the result that we obtained in getting the case dismissed with prejudice

on behalf of our clients.

       3.      In the time I spent with Mr. Koerber, I came to appreciate not only his prior

experience obtained from assisting the legal teams involved in the related federal prosecution in

Oregon – which resulted in a not guilty verdict – but also for the care he took in understanding

the facts of a given case, analyzing the legal arguments raised by those facts, and in presenting

both in various motions to be filed with the court on a time-limited basis. Over time, it became

very clear not only that Mr. Koerber cared for clients and the lawyers who represented them, but

also the care and respect that he had for the law itself. Mr. Koerber made a valuable contribution
     Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 5 of 21



to the presentation of our case, and enabled not only me but all of the other legal teams involved

the ability to present a solid and genuine case on behalf of our clients.

       4.      I was well-aware before working with Mr. Koerber of the personal legal issues he

faced in Utah and how a party opposed to my client might try and gain an unfair advantage by

disparaging me and my client for our association with him. But, increasingly, I came to make an

independent assessment of Mr. Koerber’s abilities and character. I regard him as one of the most

intelligent and honest persons with whom I’ve been associated. And I have personally offered

Mr. Koerber a job working for my law firm any time he is interested. That offer still stands.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 27, 2019.


       /s/ Bret Whipple
     Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 6 of 21



                                    Declaration of Mike Arnold

       I, Mike Arnold, declare as follows based on information and belief:

       1.      Until fairly recently when I voluntarily retired my law license in 2017 to pursue

startup ventures, I was a licensed attorney in the state of Oregon, where I represented a number

of clients in often what passed as high-profile matters for over 15 years in state and federal court.

I am experienced in jury trials and complex criminal and civil litigation involving multiple

parties and witnesses, voluminous discovery, expert witnesses, and high stakes.

       I attended college at Truman State University in Kirksville, Missouri, where I ultimately

graduated summa cum laude.

       After graduating from Truman State in December of 1997, I moved to Eugene to attend

law school at the University of Oregon where I was honored with a prestigious Wayne Morse

Fellowship.

       After graduating from law school in 2001, I worked at a litigation firm representing

clients in personal injury jury trials and defending clients accused of crimes. In 2002, I joined my

then-wife Jacy Arnold at Arnold Law Office, where I initially focused on personal injury

litigation and prosecution for the city of Eugene.

       I have tried jury trials around the state of Oregon. In the civil context, I have successfully

resolved cases in Federal and state courts, including jury trials in Federal Court in Eugene and in

state court in Lane, Marion, Linn, Lincoln, and Josephine Counties. I have also successfully

litigated business, personal injury and employment cases before juries.

       In the criminal context, I have won dismissals for clients in federal court in Eugene and

Spokane, Washington, and in state and municipal courts in many counties and towns, including
     Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 7 of 21



Jackson County, Douglas County, Deschutes, Lane, Lincoln, Eugene, Cottage Grove,

Springfield, etc.


       2.      In 2016, I was retained to represent Ammon Bundy in the federal government’s

prosecution of him and other protestors involved in the occupation of the Malheur Wildlife

Refuge in January 2016. In that capacity, I came to work with an individual by the name of Rick

Koerber. I understand that Mr. Koerber would eventually come to be a court-approved paralegal

and investigator for Ryan Bundy’s defense team as well.

       3.      In the time that I represented Ammon Bundy, from January 26, 2016, to

approximately June 2016, I spent hundreds of hours working on the case and worked very

closely with Mr. Koerber on pretrial, detention and strategic matters to prepare the case for trial.

I came to appreciate how Mr. Koerber had an uncommon ability to synthesize and organize the

facts of a case, conduct the necessary legal research, and draft the necessary work product to file

motions and prepare for trial in a case as time-intensive and complex as the Bundy case was. He

was putting out associate attorney level research and drafting projects. I can say without

reservation that Mr. Koerber is one of the more strategic and intellectually brilliant people I’ve

ever met, especially in terms of legal researchers and writing. Over time, I gained an increased

trust and reliance on Mr. Koerber’s work product as the backbone of my firm’s work on the case.

       4.      In my work on the case, I also observed how Mr. Koerber would work with other

defense teams, where he was indefatigable in his interactions with others, even those who might

express a disagreement or concern about a point of fact or law he was raising, and how Mr.

Koerber would always address the issue raised by marshalling the facts and authorities to support

his position including conflicting/adverse authority. This was especially important in the Oregon

protest case as there was a very volatile mix of personalities and goals of the defendants. In his
    Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 8 of 21



work, I observed how Mr. Koerber would routinely and openly acknowledge any possible fact or

legal authority that might be construed as going against the position he was advocating for.

Whenever someone would challenge Rick’s thinking or work product contributions, I observed

how respectful and patient Mr. Koerber would be to understand the concern being raised so that

he could weigh it against his understanding of the facts and law on the case, and how he would

either come up with a way to address the matter raised, or share his thinking about why the

concern raised was unwarranted. The case was complex and time-intensive, where most of the

defendants subject to the indictment in question were incarcerated, making communications

difficult, where there were a number of moving parts in terms of the facts that were coming to

light, and where there were questions being raised by the defendants and their individual defense

teams on a daily basis about the strategic direction that each defendant should or may take in

preparing the case for trial. In all of that, I observed how Mr. Koerber would take the time to

address all of the various concerns raised, whether those were fact-based inquiries or questions

of legal authority or strategy. Simply, Mr. Koerber was glue who helped hold the various defense

teams together in a difficult time, and under some of the most challenging circumstances I’ve

ever encountered.

       5.      Through all of that, I observed and came to appreciate the integrity and work ethic

Mr. Koerber demonstrated. The fact of the personal legal issues that Mr. Koerber was facing in

Utah was no secret. The fact of the federal case pending against Mr. Koerber was openly

acknowledged and shared among all of the defense teams involved in the case. I personally

observed not only how Mr. Koerber would openly acknowledge his own legal issues with others

involved in the case, but how he would also explain how just the fact of those legal issues caused

him to perform his case assignments as if he was going to be held to a standard that was higher
    Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 9 of 21



than other lawyers and the paralegals and investigators involved in the case. This also caused

him to be very empathetic with the other defendants in a way that a lawyer could not, especially

given the unique viewpoints and personalities of most of the litigants. It was very fascinating to

watch and hear about.

       6.      In support of this document, I have gathered a sampling of the legal work that Mr.

Koerber and my firm worked on together, including a number of motions that were filed in the

Bundy case. In the time I worked on the case, I would say that Mr. Koerber was responsible for

most of the motions filed by the defendants, although I no longer have access to the specific

records regarding time devoted to various projects. While the motions attached would have been

reviewed by me and my associate before being filed, I would estimate that Mr. Koerber

personally did well over a majority % of the research and legal writing involved, demonstrating

the trust and confidence that I came to have in the quality and integrity demonstrated by Mr.

Koerber in his work on the case.

       I declare under penalty of perjury that the foregoing is true and correct based on

information and belief. Executed on June 27, 2019.




Mike Arnold
Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 10 of 21
Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 11 of 21



MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
E-mail: mas@schindlerdefends.com

                     UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                    Case No. 2:17-CR-00037
                   Plaintiff,
                                               DECLARATION OF
                                               MATTHEW SCHINDLER
                     vs.                       REGARDING CLAUD
                                               KOERBER

  CLAUD R. KOERBER,
                   Defendant.


The undersigned does swear under penalty of perjury that the following is

true:

   1. In 1991, I graduated with honors from the University of California Los

        Angeles with Bachelor of Arts degrees in History and Art History. In

        1995, I graduated from the Northwestern School of Law at Lewis and

        Clark College in Portland, Oregon. I have been a member in good

        standing of the Oregon State Bar since 1996. I was admitted to practice

        before the United States District Court for the District of Oregon in

        1998. I was selected to be a member of the Criminal Justice Act panel

        for the District of Oregon that same year. In 1999, I was admitted to

        practice before the Ninth Circuit Court of Appeals. I have been a sole


Page 1 – DECLARATION OF MATTHEW SCHINDLER REGARDING CLAUD KOERBER
Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 12 of 21




      practitioner focused entirely on criminal defense in federal Court since

      1998.

   2. During more than 20 years of practice in federal Court I have handled

      more than 225 criminal cases. The vast majority of those have been

      complex, multi-defendant cases. In that time, I have tried eleven

      complex criminal cases in the District of Oregon during my career

      including five multi-week trials in the last ten years.

   3. On February 5, 2016, I was appointed by the United States District

      Court for the District of Oregon to provide standby counsel to Kenneth

      Medenbach under the Criminal Justice Act. Mr. Medenbach was

      charged along with 25 codefendants in United States v. Ammon Bundy

      et al Case No. 3:16-CR-00051-BR for conspiring to impede various

      government employees in the course of their official duties by threat,

      force, or intimidation. I came to know Mr. Koerber when he was

      assisting attorney Marcus Mumford representing Ammon Bundy

      during this trial.

   4. I first met Mr. Koerber during pretrial proceedings and then spoke with

      him frequently during a more than month-long federal trial. I

      understood him to be a legal assistant without formal training who was

      a former client of Mr. Mumford’s. I knew that he had been charged with



Page 2 – DECLARATION OF MATTHEW SCHINDLER REGARDING CLAUD KOERBER
Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 13 of 21




      various crimes in federal court, and at the time of the Bundy trial, the

      dismissal of his case was being appealed by the government.

   5. In that capacity I had the opportunity to discuss with him legal matters

      as well as motions being filed for Mr. Bundy. It was my impression that

      Mr. Koerber was extremely intelligent and very capable of marshaling

      an effective legal argument. I have no doubt that he was providing real

      and legitimate assistance to Marcus Mumford based on the work

      product that I saw and the discussions that I had with Mr. Koerber. His

      contributions to the successful defense of that case were significant and

      real.

   6. I cannot speak to Mr. Koerber’s character in the context of his business

      dealings. We are not friends outside of the crucible of the extraordinary

      shared experience that was the Bundy trial. However, based on that time

      together during the Bundy trial, I was extremely impressed by Mr.

      Koerber’s dedication to his client and to his former attorney, Mr.

      Mumford. During the few months we worked together, it was apparent

      to me that Mr. Koerber was very serious about what he was doing as a

      legal assistant. I told him at the time that if he ever decided to become

      an attorney despite his criminal history, I would fly out to Utah to




Page 3 – DECLARATION OF MATTHEW SCHINDLER REGARDING CLAUD KOERBER
Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 14 of 21




      recommend him positively to the State Bar because it was that clear to

      me that he could be an excellent criminal defense attorney.

   7. In my capacity as an attorney in private practice and as part of the CJA,

      I have represented more than 200 people charged with federal crimes.

      Many of them have been successfully supervised in the community.

      Without a single exception those individuals have turned themselves in

      to institutions when ordered. I am familiar with the legal standards and

      the practical considerations that apply to release in federal court. Mr.

      Koerber would seem to fit well within the parameters of individuals

      released in federal court. Given his substantial ties to the community

      and profound commitment to his family it seems to me extraordinarily

      unlikely that he would ever flee. With supervision from pretrial services

      over the financial aspects of his life, I cannot imagine Mr. Koeber

      representing a risk to the community.



      Respectfully submitted under penalty of perjury on June 19, 2019.


            s/Matthew Schindler
            Matthew A. Schindler, OSB#964190
            Attorney




Page 4 – DECLARATION OF MATTHEW SCHINDLER REGARDING CLAUD KOERBER
       Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 15 of 21



 1                             DECLARATION OF MARK L. EISENHUT
 2            I, Mark L. Eisenhut, hereby declare as follows:
 3            1.        I am an attorney admitted to practice before all the courts of the State of
 4 California and a shareholder with the law firm of Call & Jensen, a professional
 5 corporation. I make this declaration based on my own personal knowledge, and if
 6 called upon to testify, I could and would competently testify thereto.
 7            2.        I have been practicing since 1996. After serving as a law clerk to a federal
 8 judge for my first year out of law school, I have been with the same firm ever since,
 9 which is currently known as Call & Jensen (formerly Call, Clayton & Jensen).
10            3.        I have known Mr. Koerber personally since early this year.
11            4.        I came to know Mr. Koerber through a case I have been working on, where
12 I represent a Utah-based client embroiled in an intense litigation with various Hollywood
13 studios. The case is venued in the Central District of California.
14            5.        Before I was engaged to serve as trial counsel for the client, the client
15 retained the services of Morgan Philpot to assist as its in-house counsel. Thus, I was
16 introduced to the client, and eventually was directed that Mr. Philpot would serve as
17 general, in-house counsel for the client.
18            6.        Rick Koerber was serving as an assistant to Mr. Philpot.
19            7.        I worked closely and directly with Mr. Koerber the entire time until he was
20 placed in custody.
21            8.        Mr. Koerber was an important and integral part of our trial team. He was
22 extremely helpful and insightful with strategic discussions and decisions. He assisted
23 with gathering legal research, including finding legal authorities from often seemingly
24 remote venues, which directly spoke to various legal points in dispute in the case. He
25 assisted with legal briefing, often taking charge of preparing initial drafts for attorneys to
26 then review, edit, and finalize. He provided a second (or third, or fourth) set of eyes
27 when we reviewed evidence received from the other side, or reviewed our own evidence
28 for production to the other side or for use at trial. He participated and contributed

     :2511066_1.docx:6-21-19                          -1-
                                       DECLARATION OF MARK L. EISENHUT
       Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 16 of 21



1 valuable ideas and insights as we discussed trial themes, rehearsed opening statements,
2 and discussed strategies for trial presentation.
3             9.        Mr. Koerber was a valued and vital part of our legal team, and was sorely
4 missed after he became unavailable to us.
5
6             I declare under penalty of perjury under the laws of the State of California that
7 the foregoing is true and correct. Executed this 21st day of June 2019, at Newport
8 Beach, California.
9
10
11                                              Mark L. Eisenhut

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2511066_1.docx:6-21-19                          -2-
                                      DECLARATION OF MARK L. EISENHUT
Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 17 of 21




Lisa J. Ludwig, OSB #953387
Attorney at Law
333 SW Taylor St., Suite 300
Portland, Oregon 97204
Tel: (503) 223-5570
Lisa@L2R2Law.com

                                DECLARATION OF LISA J. LUDWIG


I, Lisa J. Ludwig, am an attorney licensed to practice in the State of Oregon;

   1) In April 2016 I was appointed as stand-by counsel to Ryan Bundy in 3:16-cr-00051, a
       criminal prosecution for various offenses related to the occupation of a federal
       Wildlife Preserve in late 2015;
   2) Mr. Bundy represented himself, but sought the assistance of Rick Koerber as a
       paralegal on the case;
   3) The Honorable Anna J. Brown pre-approved funding for Mr. Koerber’s work on Mr.
       Bundy’s case;
   4) Mr. Koerber supplied letters of reference from three attorneys he previously worked
       for, attached here;
   5) Mr. Koerber was deeply involved in the Bundy case litigation. I observed him
       offering assistance before and during the trial to Ryan Bundy and also to Ammon
       Bundy and his attorneys;
   6) I observed the results of Mr. Koerber’s research and in my opinion his work, for a
       non-lawyer, was creative, voluminous and thorough;
   7) In my opinion, Mr. Koerber was, during the time we were in contact, committed to
       the process of court proceedings;
   8) In my opinion, Mr. Koerber rendered valuable assistance to the Bundy defense.


               RESPECTFULLY SUBMITTED this 24th day of June 2019.

                                             /s/ Lisa J. Ludwig
                                             Lisa J. Ludwig, OSB #953387



Page 1 – DECLARATION                                                  LUDWIG RUNSTEIN LLC
                                                                   333 SW Taylor Street, Suite 300
                                                                         PORTLAND, OR 97204
                                                                           Phone: 503-223-5570
    Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 18 of 21



                         DECLARATION OF JOSHUA S. OSTLER

       I, Joshua S. Ostler, do hereby declare as follows:

       1.      I am an attorney duly licensed to practice law in the State of Utah, and have been

since October 2012.

       2.      I have known Claud R. Koerber (“Mr. Koerber”) since 2012, when I first began

working as a law clerk for the Mumford Rawson law firm, which represented Mr. Koerber, as

well as several individuals and companies referred to the firm by Mr. Koerber.

       3.      I continued to represent Mr. Koerber and others associated with Mr. Koerber until

approximately November 2017, when I joined my current law firm, Nelson Jones, PLLC.

       4.      From 2012 to 2017, I worked extensively with Mr. Koerber on several projects

and received valuable research, writing, and analysis from Mr. Koerber on several occasions.

       5.      For example, in the case of Barlow v. GMAC Mortgage, LLC, Case No.

110407388 (3d Dist. Utah), Mumford Rawson was retained in order to pursue a motion for

reconsideration on behalf of an acquaintance of Mr. Koerber. I was tasked with the initial draft of

the motion to reconsider. In drafting the motion, I consulted extensively with Mr. Koerber who

provided me with (1) research on rule 54(b) and rule 60(b) standards; (2) analysis of cases cited

by the opposing side, (3) research on summary judgment standards, and (4) suggested revisions

to my writing and analysis. Much of Mr. Koerber’s research and suggested revisions were

incorporated into the motion papers that were filed with the Court.

       6.      In the cases of Dutcher v. Matheson, Case No. 2:11-cv-00666-TS (D. Utah),

Dutcher v. Matheson, Case No. 12-4150 (10th Cir.), and Dutcher v. Matheson, Case No. 14-4085

(10th Cir.), Mumford Rawson, and later Mumford PC, were retained by an acquaintance of Mr.

Koerber’s. In drafting several motions and briefs, and in conducting extensive research, I recall
    Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 19 of 21



consulting several times with Mr. Koerber. who provided me with input and analysis that was

valuable and beneficial, and which was often incorporated into the projects with which I was

tasked.

          7.    In the case of United States v. Bundy, Case No. 3:16-cr-00051-BR (D. Ore.),

Mumford PC substituted as counsel for Ammon Bundy, who was an acquaintance of Mr.

Koerber’s. I did not attend the trial in Oregon, but I personally observed that with respect to

several briefing and research projects, Mr. Koerber was often consulted and Mr. Koerber

provided valuable input and analysis. I know that Mr. Koerber attended the entirety of the near

two-month trial. I understand that, in addition to the briefing and research assignments with

which I was personally involved, Mr. Koerber assisted the defense team throughout the trial.

          8.    In the case of United States v. Joseph, Case No. 2:15-cr-00103-JNP (D. Utah),

Mumford PC was retained to handle sentencing, an appeal, and a motion for post-conviction

relief on behalf of an acquaintance of Mr. Koerber’s. I had primary responsibility for each of the

above-mentioned tasks, and in carrying out these tasks, I consulted with Mr. Koerber on

numerous occasions. Mr. Koerber provided valuable feedback and analysis, especially with

respect to the legal issues that should be raised at sentencing, on appeal, and in furtherance of

post-conviction relief.

          9.    I believe I consulted with Mr. Koerber in relation to several other cases and/or

legal issues, but due to the passage of time and the fact that I have changed law firms and email

addresses, I cannot recall any specific instances other than those detailed above.

          10.   In addition to the foregoing instances in which Mr. Koerber was simply a

consultant for others, I personally observed countless hours of legal work performed by Mr.

Koerber in his own behalf.
    Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 20 of 21



       11.      This legal work included, among other things, (1) detailed research of complex

legal issues, (2) substantial briefing in motion papers and appellate briefs, (3) hours of

discussions related to legal issues and legal strategy, and (4) hours of document review and

witness and exhibit preparation.

       12.      Based on my experience as a lawyer, I believe that Mr. Koerber’s work product

and analysis in these instances was impressive and valuable. For example, due largely to Mr.

Koerber’s research and writing, which were incorporated into a substantial Speedy Trial Act

motion, Mr. Koerber’s criminal case was initially dismissed with prejudice, and in the ensuing

appeal, the Tenth Circuit Court of Appeals largely agreed with the analysis first articulated by

Mr. Koerber, and adopted by Judge Waddoups.

       13.      In the several years that I have known Mr. Koerber and worked with him and for

him, I have personally observed his good character and integrity as he has endeavored to

advocate for his own rights and the rights of his friends and acquaintances.

       14.      I have also observed that Mr. Koerber’s friends and acquaintances, who I have

represented in the above-named cases, continue to trust Mr. Koerber and his advice,

notwithstanding the criminal charges against him. This has given me the further impression that

Mr. Koerber possess good character and integrity.

       15.      I understand that Mr. Koerber is currently in prison while he awaits sentencing. I

am not familiar with the reasons his bail was revoked, other than what was reported in a KSL

news article.

       16.      However, based on my personal observations of Mr. Koerber in hearings and in

his first trial, as well as my observations of Mr. Koerber outside of court, it is my impression that

Mr. Koerber has always been respectful of the Court and its decisions and procedures, and that
    Case 2:17-cr-00037-FB-PMW Document 612-2 Filed 07/17/19 Page 21 of 21



Mr. Koerber does not pose a flight risk or danger to the community. To the contrary, based on

my experiences with Mr. Koerber, I believe he would provide a benefit by continuing to assist

his lawyers, and likely providing valuable consulting services similar to those described above.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

       DATE: June 20, 2019.

                                                     /s/ Joshua S. Ostler
                                                     Joshua S. Ostler
